Citation Nr: 0808571	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-27 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment of attorney fees from past due 
benefits at the 20 percent rate in the calculated amount of 
$41,163.20. 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had three years of active service of unverified 
dates followed by active military service from October 1981 
to November 1986 and from April 7, 1987, to May 12, 1987.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In the attorney fee eligibility 
decision, the RO granted $10,290.80 for attorney fees based 
on 20 percent of a retroactive payment of $51,454.00.  


FINDINGS OF FACT

1.  A November 2004 fee agreement between the veteran and his 
attorney meets the basic statutory and regulatory 
requirements for payment of attorney fees from past due 
benefits.

2.  In July 2005, the Court remanded the July 2004 Board 
decision to the Board for further adjudication.

3.  In June 2006 decision, the Board granted a claim for past 
due compensation benefits.  

4.  The RO withheld 20 percent from past due benefits 
awarded; the 20 percent was calculated to be $10, 290.80.

5.  The correct total paid or payable the veteran is 
$41,163.20; the correct total paid or payable to the attorney 
is $10,290.80.


CONCLUSION OF LAW

The requirements for reducing the attorney fees based on 
early termination of the attorney have not been met.  
38 U.S.C.A. § 5904 (West 2002 & Supp 2007); 38 C.F.R. 
§ 20.609 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the veteran and his former attorney have been notified 
of the laws and statutes which apply to the case and of the 
evidence necessary for adjudication.  In October 2007, the RO 
sent a letter to the attorney requesting a detailed 
accounting of all time spent in connection with legal 
services provided in the case, any additional argument he 
might have, and any other pertinent factor set forth in 
38 C.F.R. § 20.609(e).  The RO informed the attorney that 
this evidence must be received at the RO within 60 days.  
There is no indication that any further evidence or response 
was received.    

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties 
to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 51 of 
Title 38 of the United States Code, but rather, is seeking a 
decision regarding how benefits will be distributed under 
another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006). 

Attorney Fees

The veteran's contends that the RO incorrectly calculated the 
amount due his former attorney from an award of past due 
benefits.  The RO's position is that the correct amount due 
the attorney is $10,290.80.  

In November 2004, the RO received a fee agreement between the 
veteran and an attorney.  The agreement calls for 20 percent 
of past due benefits to be paid to the attorney.  The 
agreement provides that the veteran may discharge the 
attorney at any time, subject to review for good faith.  In 
January 2006, the veteran notified the RO that he had 
relieved his attorney effective January 12, 2006.  With 
respect to review for good faith, the veteran acknowledged 
that the attorney had "fulfilled his duties at the Court 
level."  

Pursuant to a Court remand, in June 2006, the Board awarded 
an earlier effective date for grant of a total disability 
rating based on individual unemployability by reason of 
service-connected disabilities (TDIU).  

In an October 2006 administrative decision, the RO determined 
that the fee agreement requirements under 38 U.S.C.A. § 5904 
and 38 C.F.R. § 20.609 were met and that the total award of 
past due benefits was $51,454.00.  The 20 percent due the 
attorney was $10, 290.80.  Inexplicably, the RO sent a letter 
to the attorney informing him that $10, 679.00 had been 
withheld from the veteran's recovery for attorney fees.  The 
RO has not explained the apparent discrepancy between the 
amount of attorney fee calculated in the RO administrative 
decision and the amount stated in the letter to the attorney.  

The veteran appealed the administrative decision, citing 
Scates v. Principi, 282 F.3d 1362, 1366 (Fed. Cir. 2002), for 
the principle that an attorney discharged by the client 
before the case is completed is not automatically entitled to 
the full 20 percent fee, but rather, the attorney may receive 
"only a fee that fairly and accurately reflects his 
contribution to and responsibility for the benefits 
awarded." 

In October 2006, the RO received the attorney's itemized time 
record for the case.  This record indicates that the attorney 
spent 12.1 hours on the case between October 2004 and August 
2005 and participated in required matters including 
negotiating a Joint Motion for Remand.  The Joint Motion 
pointed out shortcomings in the prior Board decision. 

In November 2006, the veteran reported that he had received 
$40,775.00 in past due benefits.  He noted that this was less 
than 80 percent of the total award.  Rather, $41, 163.20 was 
the correct amount.  The claims files do not clearly reflect 
how much funds have been dispersed by VA to each party.  

In February 2007, the RO forwarded the matter to the Office 
of the Senior Deputy Vice Chairman of the Board and notified 
the veteran that the Board has original jurisdiction to 
review fee agreements for reasonableness under 38 C.F.R. 
§ 20.609(e)(I).  In an April 2007 letter to the veteran, the 
Chairman of the Board informed the veteran that it had no 
jurisdiction and returned the claim to the RO.  

The RO issued a statement of the case in September 2007 that 
discusses why the attorney should be awarded a fee in the 
amount of $10,290.80, which represents 20 percent of the 
total past due benefit.  

The veteran's claim to past due benefits is governed by 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609.  38 C.F.R. 
§ 20.609(c) provides that fees may be charged where the Board 
has "promulgated" a "final" decision if the attorney was 
retained within one year of that decision. 

38 C.F.R. § 20.609(h)(3) defines "past due benefits" as a 
nonrecurring payment resulting from a benefit, or benefits 
granted on appeal or awarded on the basis of a claim reopened 
after denial by the Board, or the lump sum payment which 
represents the total amount of recurring cash payments which 
accrued between the effective date of the award, as 
determined by applicable laws and regulations, and the date 
of the grant of the benefit by the agency of original 
jurisdiction, the Board, or an appellate court.

While the veteran had terminated the attorney prior to being 
awarded his past due benefits, the attorney had performed all 
of the agreed-upon work prior to termination.  It appears 
that the attorney's efforts were important to the veteran's 
ultimate success in winning past due benefits.  Accordingly, 
the Board concludes that attorney fees awarded were correctly 
calculated in the amount of $10,290.80, which represents 20 
percent of the total past due benefit. 




ORDER

Attorney fees calculated in the amount of $10,290.80 were 
correctly calculated and the veteran's appeal to pay the 
former attorney less than 20 percent of past due benefits is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


